UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-12991 BANCORPSOUTH, INC. (Exact name of registrant as specified in its charter) Mississippi 64-0659571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Mississippi Plaza, 201 South Spring StreetTupelo, Mississippi (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(662) 680-2000 NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One):Large accelerated filer [X]Accelerated filer []Non-accelerated filer (Do not check if a smaller reporting company) []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of November 1, 2011, the registrant had outstanding83,488,963 shares of common stock, par value $2.50 per share. BANCORPSOUTH, INC. TABLE OF CONTENTS PART I. Financial Information Page ITEM 1. Financial Statements Consolidated Balance Sheets September 30, 2011 and 2010 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations (Unaudited)Three Months and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (Unaudited)Nine Months Ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 72 ITEM 4. Controls and Procedures 72 PART II. Other Information ITEM 1.
